Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 27, 1976, convicting him of rewarding official misconduct and conspiracy in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and indictment dismissed. Appellant and a codefendant, Clyde Brooks, were convicted of having conspired to reward official misconduct, and of the substantive crime itself. The charges arise out of a payment by Brooks to an undercover police officer to secure confidential information as to illegal gambling locations. Appellant’s conviction cannot stand. The record contains no evidence of any payment or offer of payment for such information, by appellant. Nor is there any evidence of an agreement between appellant and Brooks to make such a payment. Rather, the only proof in the record is that Brooks paid the police officer for the gambling information and that the information was subsequently passed on to appellant. The circumstantial evidence proffered is insufficient, for it is not inconsistent with appellant’s innocence of the crimes charged. Cohalan, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.